Exhibit 10.4

THIRD AMENDMENT (the “Third Amendment”), dated as of April 28, 2020, between
ZIMMER BIOMET G.K. (the “Borrower”) and SUMITOMO MITSUI BANKING CORPORATION (the
“Bank”), to the JP¥11,700,000,000 AMENDED AND RESTATED TERM LOAN AGREEMENT dated
as of September 22, 2017, as amended by the First Amendment dated as of
April 23, 2018 and the Second Amendment and Limited Waiver dated as of
February 25, 2020 (as heretofore amended, the “Agreement”), between the Borrower
and the Bank.

W I T N E S S E T H

The Borrower and the Bank wish to amend the Agreement in certain respects.
Unless otherwise defined in this Third Amendment, capitalized terms used herein
shall have the meanings ascribed to such terms in the Agreement.

Accordingly, in consideration of the premises contained herein and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.    Amendment. In Section 1.01 of the Agreement (captioned, “Defined
Terms”), the term “Reference Agreement” is hereby amended and restated in its
entirety to read as follows:

“Reference Agreement” means the Credit Agreement dated as of November 1, 2019
among Zimmer Biomet Holdings, Inc., Zimmer Biomet G.K., Zimmer Luxembourg II
S.Á.R.L., the Borrowing Subsidiaries parties thereto, the Lenders named therein,
JPMorgan Chase Bank, N.A. as general administrative agent for the Lenders,
JPMorgan Chase Bank, N.A. Tokyo Branch, as administrative agent for the Japanese
Lenders, and J.P. Morgan Europe Limited, as administrative agent for the
Multicurrency Lenders, a copy of which is attached hereto as Exhibit B, as such
agreement is amended from time to time.

Section 2.    Effectiveness. Conditioned on the truth and accuracy of the
representations made in Section 3 hereof, this Third Amendment shall become
effective as of the date hereof when the Bank shall have received a copy of this
Third Amendment, duly executed by Borrower.

Section 3.    Representations. The Borrower reaffirms the representations and
warranties in the Agreement as made as of the date hereof and confirms that both
before and after giving effect to this Third Amendment there is and will be no
Event of Default under the Agreement. The Borrower makes the representations and
warranties in the Agreement with respect to its execution and delivery as to the
execution and delivery of this Third Amendment.

Section 4.    Ratification. The Agreement shall remain in full force and effect
in its original form, without novation, when this Third Amendment shall become
effective, except as heretofore amended and as the Agreement is specifically
amended by the terms of this Third Amendment.

Section 5.    Cross-references. Upon the effectiveness of this Third Amendment,
any reference to the Agreement shall mean the Agreement as amended hereby.



--------------------------------------------------------------------------------

Section 6.    Governing Law. This Third Amendment shall be considered an
agreement under the laws in effect in the State of New York and for all purposes
shall be construed in accordance with such laws without giving effect to the
conflict of laws provisions contained therein.

[Signature Page Follows]

 

-2-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first written above.

 

ZIMMER BIOMET G.K. By:   /s/ Chad F. Phipps   Name: Chad F. Phipps   Title:
Executive Officer

 

SUMITOMO MITSUI BANKING CORPORATION By:   /s/ Michael Maguire   Name: Michael
Maguire   Title: Managing Director

SIGNATURE PAGE TO THIRD AMENDMENT (SMBC)